                                                               Case numbers: 19-MJ-00175- LMC
                                                                             19-SW-00371-LMC
                                                                             19-SW-00372-LMC
                                          AFFIDAVIT

       I, Orion M. Mata, am a Task Force Officer (TFO) of the Drug Enforcement Administration

(“DEA”), United States Department of Justice. I have conducted investigations into the trafficking

of narcotics set forth in the following statement of probable cause:

       1.      I am assigned to the DEA’s Kansas City District Office. I have been assigned there

since October of 2015. I have received training regarding investigation into drug distribution and

have participated in numerous investigations involving controlled substances. My training and

investigative experience includes: drug interdiction, drug identification, drug smuggling,

clandestine manufacture of drugs, methods of packaging and distribution of drugs, undercover

operations, the laundering of drug proceeds, asset forfeiture, use of confidential sources, and the

legal aspects of conducting drug investigations. Prior to my assignment to the DEA, I worked as

a Police Officer, Master Patrolman, School Resource Officer and Detective with the Belton,

Missouri Police Department. While so employed, I received over 400 hours of law enforcement

training at the Public Safety Institute, Blue River Metropolitan Community College, and spent

over 12 years in a full-time position as a Police Patrol Officer, during which time I periodically

investigated drug cases.

       2.      This affidavit contains information necessary to support probable cause for this

application. It is not intended to include every fact or matter observed by me or known by law

enforcement. Because this affidavit is being submitted for this limited purpose, I have not included

each and every fact known to me concerning this investigation. The information contained in this

affidavit is based upon my investigation, my personal observations, my training and experience,

as well as information obtained from witnesses and other agents involved in the investigation.




         Case 4:19-sw-00371-LMC Document 1-1 Filed 10/28/19 Page 1 of 6
                                          PROBABLE CAUSE

       3.      In June of 2019, I and other agents and task force officers with the DEA as well as

police officers and detectives with the Kansas City, Missouri Police Department (KCPD) began

an investigation into Elijah K. KLOTZ. The investigation arose from several reports from various

confidential sources that KLOTZ was distributing heroin, prescription pills and methamphetamine

in and around the Kansas City metropolitan area.

       4.      During the course of my investigation, I learned that KLOTZ is a convicted felon.

KLOTZ was convicted in Johnson County, Kansas, of felony theft (18CR02121) and unlawful

tampering with electronic monitoring equipment (18CR2873). KLOTZ was sentenced on both

matters on February 11, 2019.

       5.      On August 22, 2019, the Honorable Matt J. Whitworth, United States Chief

Magistrate Judge for the Western District of Missouri granted a warrant authorizing a search of

the Facebook account utilized by KLOTZ. A review of the content returned from Facebook

confirmed what investigators had learned about Klotz’s drug trafficking activities and indicated

Klotz was also involved in the buying and selling of firearms, despite his status as a convicted

felon. In one message, a person was attempting to sell KLOTZ an AK-47 rifle. On April 15,

2019, KLOTZ negotiated the purchase of a Ruger SR1911 semi-automatic handgun in exchange

for “one and three quarters zip.” Based on my training and experience, I know that people in the

drug-dealing trade use the term “zip” to mean approximately one ounce, or 28 grams, of a

controlled substance. Agents also located numerous Facebook photos of KLOTZ posing with

firearms.

       6.      In a conversation dated April 2, 2019, KLOTZ sent the following message: “Your

gonna charge 85 a ball and 150 a sev and 275 a half and 500 a zip lol ithink that really is possible.”



                                                  2
         Case 4:19-sw-00371-LMC Document 1-1 Filed 10/28/19 Page 2 of 6
Based on my training, experience and knowledge of this investigation, I believe KLOTZ to be

discussing the cost of various quantities of methamphetamine for sale.

        7.     On October 24, 2019, I learned that KLOTZ had seven active felony warrants for

his arrest.

        8.     On October 24, 2019 at approximately 10:05 p.m., I was notified by KCPD

Detective Kirstin Jorgenson that one of KLOTZ’s known vehicles, a black 2009 Mercedes C63

(VIN: WDDGF77X59F237205), bearing Missouri dealer license D5026-AD (hereinafter referred

to as “Vehicle 1”), was parked at the Candlewood Suites located at 4450 North Randolph Road,

Kansas City, Missouri 64117.      I notified other DEA investigators and requested Detective

Jorgenson gather KCPD resources in order to arrest KLOTZ on his numerous outstanding felony

warrants.

        9.     Investigators deployed physical surveillance around the vehicle and learned from

hotel staff that the room KLOTZ was staying in was rented by a man named Larry Stegmaier. The

room number was 309 and was booked from October 17, 2019 through October 26, 2019.

        10.    Detective Jorgenson was able to review the video footage from the hotel

surveillance system and observed KLOTZ and a male party with a similar description to Stegmaier

arriving in a blue Dodge Challenger Hellcat around 3:30 p.m. on October 24, 2019. Detective

Jorgenson observed KLOTZ place two large duffle bags and what appeared to be a case for a long-

gun or rifle in the trunk of Vehicle 1. KLOTZ then walked over to the Dodge Challenger and

entered the driver’s side door. Stegmaier was observed accessing the passenger side of Vehicle 1

before walking over to the Challenger and getting in the passenger seat. The Challenger then

departed the parking lot.




                                               3
          Case 4:19-sw-00371-LMC Document 1-1 Filed 10/28/19 Page 3 of 6
        11.       Agents remained on surveillance until approximately 1:30 a.m. On October 25,

2019 at approximately 3:00 a.m., Detective Jorgenson was alerted by hotel staff that KLOTZ

arrived and went upstairs, presumably to his room. At approximately 6:00 a.m., I and other

investigators with DEA and KCPD responded to the Candlewood Suites.            Upon my arrival, I

observed a white 2013 Lexus LS460L (VIN: JTHGL5EF0D5048878) bearing Missouri dealer

license D5736-BN (hereinafter referred to as “Vehicle 2”). Vehicle 2 was parked approximately

four spaces north of Vehicle 1 on the west side of the building. I checked with the on duty hotel

manager who stated she reviewed the surveillance footage and confirmed KLOTZ drove Vehicle

2 to the hotel.

        12.       At approximately 8:07 a.m., TAC made their approach to the room via the north

stairwell. At approximately 8:10 a.m., TAC knocked on the door announcing themselves as police

officers and demanded KLOTZ come to the door. The door was then opened and KLOTZ was

taken into custody without incident. No other parties were present in the room at the time of

KLOTZ’s arrest.

        13.       I obtained Mr. Stegmaier’s phone number from the hotel registry and in the

presence of TFO Lonnie Pfeifer contacted Mr. Stegmaier over the phone. I informed Mr.

Stegmaier of KLOTZ’s arrest and asked if he was staying in the room with KLOTZ. Mr. Stegmaier

stated he stayed there a few nights but he had rented the room on KLOTZ’s behalf. Mr. Stegmaier

then granted consent to search the room. Mr. Stegmaier further stated he did not have any of his

own possessions in the room.

        14.       TFO Pfeifer, Sergeant Hamilton and I began searching the hotel room. I located a

Glock pistol magazine along with a weapon-mounted flashlight in the lower dresser drawer in the




                                                  4
         Case 4:19-sw-00371-LMC Document 1-1 Filed 10/28/19 Page 4 of 6
northwest corner of the room. Inside that drawer was also a large black trash bag that was tied at

the top and torn open.

       15.       I located a wooden box inside one of the drawers in the kitchenette that contained

a grayish powder substance that I believed to be heroin. I photographed the contents of the drawer

and removed the plastic bag for testing. Upon removing the baggie I observed there was another

baggie concealed inside which contained the grayish substance. I field tested the contents of the

bag which tested positive for heroin. The bag was then turned over to Forensic Specialist II (FSII)

Melissa Steinke who later contacted me and advised the total weight of the heroin was 34.23 grams,

or 1.2 ounces.

       16.       I observed a bong sitting on the bathroom counter with an empty plastic container

that appeared to contain the remnants of marijuana wax.

       17.       I located a silver cellphone on the floor between the bed and the wall. I observed

the back cover was off the phone and battery was removed.

       18.       TFO Pfeifer checked the trash can and located three additional black trash bags that

were tied at the top and then torn open. TFO Pfeifer collected the four torn trash bags, the

cellphone, Glock magazine and weapon-mounted light as evidence.

       19.       After KLOTZ’s arrest, the employees of the Candlewood Suites advised that they

did not wish Vehicles 1 and 2 to remain parked at the hotel parking lot. KCPD Detective Dennis

Paquette reviewed the VIN numbers for Vehicles 1 and 2 and determined they were not stolen.

However, neither vehicle was registered. Detective Paquette then coordinated for both vehicles to

be towed to the KCPD secure lot located at 7750 East Front Street, Kansas City, Missouri.

Detectives did not complete an inventory of either car prior to the tow. Rather, the cars were

secured and held pending the issuance of search warrants.



                                                  5
         Case 4:19-sw-00371-LMC Document 1-1 Filed 10/28/19 Page 5 of 6
        20.     At approximately 11:03 a.m., KCPD Detective Lanaman, along with his certified

canine partner Nicky, arrived at the tow lot and conducted an exterior sniff of Vehicles 1 and 2.

Canine Nicky alerted to the presence of narcotic odor in Vehicle 2. Detective Lanaman stated

Nicky showed a change in behavior when checking Vehicle 1 but made no other indication to the

presence of narcotic odor.

        21.     Based on my knowledge of KLOTZ’s involvement in narcotics trafficking, his use

of firearms to facilitate his narcotics trafficking, his status as a convicted felon, the heroin located

in his hotel room, the observation of a rifle case being placed in Vehicle 1 and the positive alert by

canine Nicky on Vehicle 2 for the odor of narcotics, I believe there is probable cause to believe

Elijah KLOTZ is involved in the distribution of controlled substances. I believe a search of

Vehicles 1 and 2 will reveal evidence of drug trafficking, including but not limited to: controlled

substances; firearms and ammunition; drug paraphernalia; money orders or receipts for money

orders; drug ledgers; cellular telephones used to coordinate drug transactions; packaging, weighing

and/or sealing material used for the packaging of controlled substances; and United States

currency.

                                            _______________________________
                                            Orion M. Mata, Task Force Officer
                                            Drug Enforcement Administration
                                         28th
        Subscribed and sworn before me this ________ day of October, 2019.

        _____________________________
        Honorable Lajuana M. Counts
        United States Magistrate Judge
        Western District of Missouri




                                                   6
         Case 4:19-sw-00371-LMC Document 1-1 Filed 10/28/19 Page 6 of 6
